Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. (US 10409803 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application either anticipate or render obvious the claims in the instant application. The table below is comparing the instant application to the patent application.

Instant Application (16/537,989)
Patent (US 10409803 B1)
1. A system, comprising: a server including at least one processor executing instructions that cause the server to: identify, within a plurality of consecutive queries for domain names, a longest consecutive queries for a co- occurrence of at least one additional character string with the longest common string; generate, for a query in the plurality of consecutive queries, a unique data record within a unigram query suggestion database comprising: the longest common string, the interchangeable character string in association with the longest common string, and a frequency of use based on a number of queries in the plurality of consecutive queries that include the interchangeable character string and the longest common string; identify, within a search string, a token comprising a unigram matching the longest common string; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string; and transmit the domain name candidate to a client computer.
custom- designed special purpose computing device coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory  which, when executed, cause the system to: aggregate a plurality of search sessions including a search session for a domain name determined by the server to be unavailable, the search session beinq identified by a unique search session identifier and comprising a plurality of consecutive queries by a user during the search session; identify, within the search session, a longest common string between each of the plurality of consecutive queries; identify an interchanqeable character strinq for the lonqest common strinq by: searching the plurality of search sessions for a co-occurrence of at least one additional character string with the longest common string; and identifying at least one synonym of the at least one additional character string; generate, for each of the plurality of consecutive queries in the search session subsequent to an initial domain name search query, a unique data record within a unigram query suggestion database comprising: the unique search session identifier; the lonqest common string; the interchangeable character string comprising the longest common string concatenated to the at least one additional character string or the at least one synonym: a frequency of use that the interchangeable character string and the longest common string exist within the plurality of search sessions; and QB\134140.01198\55333100.1Serial No.: 15/366,587 Response to Non-Final Office Action of September 19, 2018 Page 3 a modification type describinq the relationship between the interchangeable character string and the longest common string as the at least one additional character string or the at least one synonym;  identify, within  a search string, a token comprising a unigram; execute a query selecting, from the unigram query suggestion database, at least one alternative available domain name candidate including: the unigram at least one token prepended or appended to the unigram, the at least one token comprising an interchangeable token substituted for a co-occurring token that has previously co-occurred with the token comprising the unigram; 

2. The system of claim 1, wherein the instructions cause the server, responsive to the token within the search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an n-gram analysis.
3. The system of claim 2, wherein the instructions cause the server to combine the domain name candidate with the plurality of alternative available domain name candidates.
3. The system of claim 2, wherein the instructions cause the server to combine the at least one alternative available domain name candidate with the plurality of alternative available domain name candidates.

4. The system of claim 3, wherein the instructions cause the server to rank the at least one alternative available domain name candidate and the plurality of alternative available domain name candidates.
5. The system of claim 1, wherein the instructions cause the server to: crawl at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identify a rewrite distribution for a plurality of unigram queries within the electronic document; generate an alternative available domain name candidate using at least one domain name spin technique; store in association in the unigram query suggestion database: the unigram; the alternative available domain name candidate; at least one feature of the alternative available domain name candidate; and a ranking of each of the alternative available domain name candidate.
5. The system of claim 1, wherein the instructions cause the server to: crawl at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identify a rewrite distribution for a plurality of unigram queries within the electronic document; generate a plurality of alternative available domain name candidates using at least one domain name spin technique; store in association in the unigram query suggestion database: the unigram; the at least one alternative available domain name candidate; at least one feature of the at least one alternative available domain name candidate; and a ranking of each of the at least one alternative available domain name candidate.
6. The system of claim 5, wherein the at least one electronic document comprises a plurality of content input during a domain name search session.
6. The system of claim 5, wherein the at least one electronic document comprises a plurality of content input during a domain name search session.
7. The system of claim 5, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram.
7. The system of claim 5, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram.

8. The system of claim 5, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the co- occurring token.
9. The system of claim 5, wherein the unigram, the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline.
9. The system of claim 5, wherein the unigram, the at least one alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline.
10. A method comprising: identifying, by a server and within a plurality of consecutive queries for domain names, a longest common string between each of the plurality of consecutive queries; identifying, by the server, an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string with the longest common string; generating, by the server and for a query in the plurality of consecutive queries, a unique data record within a unigram query suggestion database comprising: the longest common string, and the interchangeable character string in association with the longest common string; identifying, by a server and within a search string received from a client computer, a token comprising a unigram matching the longest common string;  43 QB\134140.01855\58852084.1ATTORNEY DOCKET NO. 0684 (134140.01855) determining, by the server and using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string; and transmitting, by the server, the domain name candidate to the client computer.
10.  A method comprising: agqregating, by a server comprising a custom-designed special purpose computing device coupled to a network and including at least one processor executing instructions comprising a specific device logic within a memory, a plurality of search sessions includinq a search session for a domain name determined by the server to be unavailable, the search session being identified by a unique search session identifier and comprising a plurality of consecutive queries by a user during the search session; identifying, by the server, within the search session, a longest common string between each of the plurality of consecutive queries; identifying, by the server, an interchangeable character string for the longest common strinq by: searching the plurality of search sessions for a co-occurrence of at least one additional character string with the longest common string; and identifying at least one synonym of the at least one additional character string: generating, by the server, for each of the plurality of consecutive queries in the search session subsequent to an initial domain name search query, a QB\134140.01198\55333100.1Serial No.: 15/366,587 Response to Non-Final Office Action of September 19, 2018 Page 6 unique data record within a uniqram query suggestion database comprising: the unique search session identifier; the longest common string; the interchangeable character string comprising the longest common string concatenated to the at least one additional character string or the at least one synonym; a frequency of use that the interchangeable character string and the lonqest common strinq exist within the plurality of search sessions; and a modification type describing the relationship between the interchangeable character string and the longest common string as the at least one additional character strinq or the at least one synonym;  identifying, by the server within a search string, a token comprising a unigram; executing, by the server, a query selecting, from the unigram query suggestion database, at least one alternative available domain name candidate including: the unigram matching the longest common string; and at least one token prepended or appended to the unigram, the at least one token comprising an interchangeable token matching the interchangeable character string substituted for a co-occurring QB\134140.01198\55333100.1Serial No.: 15/366,587 Response to Non-Final Office Action of September 19, 2018 Page 7 token that has previously co-occurred with the token comprising the unigram;
11. The method of claim 10, further comprising the step of responsive to the token within the search string not being a unigram, generating, by the server, a plurality of alternative available domain name candidates according to an n-gram analysis.  
11. The method of claim 10, further comprising the step of responsive to the token within the search string not being a unigram, generating, by the server computer, a plurality of alternative available domain name candidates according to an n-gram analysis.
12. The method of claim 11, further comprising the step of combining, by the server, the domain name candidate with the plurality of alternative available domain name candidates.
12. The method of claim 11, further comprising the step of combining, by the server, the at least one alternative available domain name candidate with the plurality of alternative available domain name candidates.
13. The method of claim 12, further comprising the step of ranking, by the server, the domain name candidate and the plurality of alternative available domain name candidates.
13. The method of claim 12, further comprising the step of ranking, by the server computer, the at least one alternative available domain name candidate and the plurality of alternative available domain name candidates.
14. The method of claim 10, further comprising the steps of: crawling, by the server, at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identifying, by the server, a rewrite distribution for a plurality of unigram queries within the electronic document; generating, by the server, an alternative available domain name candidate using at least one domain name spin technique; storing, by the server, in association in the unigram query suggestion database: the unigram; the alternative available domain name candidate;  44 QB\134140.01855\58852084.1ATTORNEY DOCKET NO. 0684 (134140.01855) at least one feature of the alternative available domain name candidate; and a ranking of each of the alternative available domain name candidate.
14. The method of claim 10, further comprising the steps of: crawling, by the serverr, at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identifying, by the serverr, a rewrite distribution for a plurality of unigram queries within the electronic document; generating, by the server, a plurality of alternative available domain name candidates using at least one domain name spin technique; storing, by the server, in association in the unigram query suggestion database: the unigram;  QB\134140.01198\55333100.1Serial No.: 15/366,587 Response to Non-Final Office Action of September 19, 2018 Page 8 the at least one alternative available domain name candidate; at least one feature of the at least one alternative available domain name candidate; and a ranking of each of the at least one alternative available domain name candidate.
15. The method of claim 14, wherein the at least one electronic document comprises a plurality of content input during a domain name search session.
15. The method of claim 14, wherein the at least one electronic document comprises a plurality of content input during a domain name search session.

16. The method of claim 14, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram.
16. The method of claim 14, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram.  
 
 

17. The method of claim 14, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the token.
17. The method of claim 14, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the co- occurring token.
18. The method of claim 14, wherein the unigram, the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline.
18. The method of claim 14, wherein the unigram, the at least one alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made

3. 	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fliedner; Gerard (US 8825620 B1) in view of Beeferman; Doug Herbert (US 6701309 B1) and in further view of Thomas; Matthew (US 20110258237 A1).

Regarding Independent claim 1, Fliedner; Gerard (US 8825620 B1) teaches, a system, comprising: a server including at least one processor executing instructions that cause the server ((Fig. 1 Col 6 Lines 31-36 (28) Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, enable the server to perform its intended functions) to: identify, within a plurality of … queries for domain names, a longest common string between each of the plurality of … queries (Col 8 Lines 59-67 (38) The text processing unit 306 may tokenize the input query by breaking the query into tokens using explicitly demarked token boundaries, such as spaces in Western languages. For languages that do not explicitly demark token boundaries with spaces, such as Japanese and Chinese, an appropriate method for identifying tokens may be applied. Existing methods include using a tokenization dictionary and extracting tokens based on the longest match found in the tokenization dictionary (i.e., the longest common string is identified). Col 10 lines 12-43, 58-63 the process 500 includes evaluating 504 the received search queries to generate a list of candidate words for splitting. In general, as will be discussed in more detail below, the candidate words may be one or more words for which a determination has been made that it is potentially better to split the words into component parts. As one example, it may have been determined that a search query for "Damenschuhe" (ladies' shoes) should be split into the components "Dame" (lady) and "Schuhe" (shoe). A search query for (keitaidenwa, portable phone), for example, contains the component (keitai, portable). In common usage people refer to cell phones in Japan by only the first word, (keitai, portable) and do not often include the full term (keitaidenwa, portable phone.) For instance, a language model may indicate that there is a higher probability that "home" and "brewing" occur consecutively in a search query than nonconsecutively, therefore indicating that "homebrewing" is a potential candidate for segmentation. If data regarding past search queries indicates that users, as a whole, have submitted searches for both words consisting of multiple components and the components individually, such words may be added to the candidate list. Language models or other devices may also be used in addition or as an alternative to determine whether to add words to a candidate list. For instance, a language model may indicate that there is a higher probability that "home" and "brewing" occur consecutively in a search query than nonconsecutively, therefore indicating that "homebrewing" is a potential candidate for segmentation);
generate, for a query in the plurality of … queries (Col 16 Lines 1-19 (61)), a unique data record within a unigram query suggestion database (Col 3 Lines 44-52 (19) received search queries are used to build a language model. The language model may indicate that there is significance to certain collections of words being received in search queries. Such collections may be combined to form candidates for segmentation. For instance, if a language model indicates that there is significance to "home brewing" being received in queries, "homebrewing" may be identified as a candidate. Candidates for segmentation may be stored in a table or other data structure that associates the candidates with one or more segmentations into components. The candidate "homebrewing," for example, may be stored in a manner that associates the term with "home brewing." Candidates may also be associated with more than one segmentation. For instance, "home brewing kit" may be associated with "homebrewingkit," "homebrewing kit," "home brewingkit," and "home brewing kit." (unique data record within a unigram suggestion database based on past users search queries) comprising: the longest common string, … string in association with the longest common string, and a frequency of use based on a number of queries in the plurality of … queries that include …the longest common string; identify, within a search string, a token comprising a unigram matching the longest common string (Figs 7, 8 Col 13 Lines 21-39 (53)    Returning to the diagram 700 of FIG. 7, the potential word combinations are analyzed to determine whether they should be added to the candidate list. For example, as shown in FIG. 7, a determination is made 706 that the potential combination consisting of all three words together as one word "homebrewingkit" is not to be added to the candidate list. The reason may be, for example, that no user queries have been received for "homebrewingkit" as one word or, if one or more queries have been received, they have not been received with sufficient frequency. A determination is also made 708 that the potential "home brewingkit" is not to be added to the candidate list. However, with the potential combination, "homebrewing kit," a determination 710 that the potential combination of "home" and "brewing" together as one word should go to the candidate list and the pair "homebrewing kit" and "home brewing kit" are added to the candidate list 712 accordingly. It should be noted that words not involved in the segmentation may be discarded before addition to a candidate list. For instance, in the example of this paragraph, the word "kit" may be discarded and the pair of "homebrewing" and "home brewing" may be added to the candidate list(i.e., unigram matching the longest common string based on the frequency of use is added to the list);
Fliedner et al fails to explicitly teach, to: identify, within a plurality of consecutive queries …; generate, for a query in the plurality of consecutive queries, …; a frequency of use based on a number of queries in the plurality of consecutive queries …a unique data record within a unigram query suggestion database; identify an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string with the longest common string; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string; and transmit the domain name candidate to a client computer.
Beeferman; Doug Herbert (US 6701309 B1) teaches, …to: identify, within a plurality of consecutive queries…(Col 2 Lines 35-40 (17) The method comprises the steps of obtaining a first query and a second query (consecutive queries) that have been submitted during a search for data, and determining whether the first query and the second query have a likelihood of being submitted by a class of searcher). Col 5 Lines 46-51 (24) the method sorts the data using the IP address as a primary key and the time as a secondary key. Note that because the IP address is used as a primary key, all of the queries from a particular IP address will be grouped together. Within a given IP address group, the queries are further sorted by time);
generate, for a query in the plurality of consecutive queries, a unique data record within a unigram query suggestion database (Col 5 Lines 52- 56 (25) the method determines a set of queries submitted by a searcher during a search session. The object here is to obtain a set of queries that are submitted by a single user during a single user session. Such a set can be found from the sorted data provided by step 115. Col 8 Line 12, Lines 26-27, Lines 46-49  (51)  the method identifies query pairs (53)   Step 140 processes data from, and then updates, a query pair database 160. (55)   In step 145, the method saves, into an alternate query database 165, unique query pairs that occur a predetermined number of times. One of the uses of a query pair comprising a first query and a second query).
Beeferman et al also teaches, … a frequency of use based on a number of queries in the plurality of consecutive queries (Col 12 Lines 4-14 (79) the method calculates a usage level (U) of the presented information. Over time, the searcher is but one of a plurality of searchers, each of whom has submitted the first query and thereafter submitted the alternate query. For each search, step 215 updates the count of total times the alternate query QA is presented QA.sub.Presented, and step 230 updates the count of total times the information has been utilized I.sub.Used. The usage level U is found by determining a ratio between the number of times the plurality of searchers further pursued, i.e., utilized, the information and a number of times the alternate query is presented to the plurality of searchers.  Col 12  Lines 19-23 (81) the method updates an alternate query usage database 250 based on the usage level U. The alternate query usage database contains data related to the usage level U of the alternate query QA, as well as the usage level of other alternate queries). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al which relates to queries submitted during a search for data, and more particularly, to a technique for collecting related queries as taught by (Beeferman et al Col 1 Lines 7-9 (3)). 
It would have been obvious to one of the ordinary skill in the art, by providing a method for refining a presentation of an alternative query to a first query. The method comprises the steps of presenting a second query to a searcher that has submitted the first query, determining whether the searcher thereafter submits the second query, and determining whether the searcher thereafter utilizes information presented to the searcher if the searcher submits the second query as taught by Beeferman et al Col 2 Lines 42- 49 (17)).
Fliedner et al and Beeferman et al fails to explicitly teach, identify an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string with the longest common string; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string; and transmit the domain name candidate to a client computer.
Thomas; Matthew (US 20110258237 A1) teaches,  identify an interchangeable character string for the longest common string by searching the plurality of … queries for a co-occurrence of at least one additional character string … ; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string ((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO" (unigram), including FOOD.COM (prepend), TOFOOG.COM (append and prepend), and TOFOO23.COM (append and prepend), which are interchangeable and co-occurred with unigram tokens and are selected for display); 
and transmit the domain name candidate to a client computer  ((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO", including FOOD.COM, TOFOOG.COM, and TOFOO23.COM, and are selected for display).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al and Beeferman et al which relates generally to identifying and providing information associated with text and other strings and other identifiers closely matching a specified target text string, and more particularly to determining textual identifiers such as non-registered and non-existent domain names that partially or entirely incorporate or otherwise closely match a specified text string and providing data associated with the identified non-registered domain names as taught by Thomas (Paragraph [0001]).     
It would have been obvious to one of the ordinary skill in the art, by providing interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string … ; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string [0011] While the DNS system provides many benefits, various problems exist. For example, there are currently a limited number of TLDs, and many available domain names in the most popular TLDs (e.g., ".com") have already been taken. Thus, users will often have difficulty identifying available or non-registered domain names, i.e., domains that therefore do not exist in the authoritative registry for the TLD, that are "non-existent domains" also termed NXDomains or NXDs. A user may, instead, often attempt to register domain names that are already registered. In such a situation, the user will be prevented from registering the domain name, but may receive little or no assistance in determining other domain names that are available. For example, the user will typically have to identify other domain names to consider without assistance. If the user is able to identify any other domain names, it is then difficult for the user to determine whether those other domain names are available. Typically, the user will need to attempt to register each of those other domain names one-at-a-time to determine if they are available. This is a time-consuming and inefficient process). 

Regarding Independent claim 10, Fliedner; Gerard (US 8825620 B1) teaches, a method comprising: identifying, by a server and within a plurality of consecutive queries for domain names, a longest common string between each of the plurality of consecutive queries (Col 8 Lines 59-67 (38) The text processing unit 306 may tokenize the input query by breaking the query into tokens using explicitly demarked token boundaries, such as spaces in Western languages. For languages that do not explicitly demark token boundaries with spaces, such as Japanese and Chinese, an appropriate method for identifying tokens may be applied. Existing methods include using a tokenization dictionary and extracting tokens based on the longest match found in the tokenization dictionary. Col 10 lines 12-43, 58-63 the process 500 includes evaluating 504 the received search queries to generate a list of candidate words for splitting. In general, as will be discussed in more detail below, the candidate words may be one or more words for which a determination has been made that it is potentially better to split the words into component parts. As one example, it may have been determined that a search query for "Damenschuhe" (ladies' shoes) should be split into the components "Dame" (lady) and "Schuhe" (shoe). A search query for (keitaidenwa, portable phone), for example, contains the component (keitai, portable). In common usage people refer to cell phones in Japan by only the first word, (keitai, portable) and do not often include the full term (keitaidenwa, portable phone.) For instance, a language model may indicate that there is a higher probability that "home" and "brewing" occur consecutively in a search query than nonconsecutively, therefore indicating that "homebrewing" is a potential candidate for segmentation. If data regarding past search queries indicates that users, as a whole, have submitted searches for both words consisting of multiple components and the components individually, such words may be added to the candidate list. Language models or other devices may also be used in addition or as an alternative to determine whether to add words to a candidate list. For instance, a language model may indicate that there is a higher probability that "home" and "brewing" occur consecutively in a search query than nonconsecutively, therefore indicating that "homebrewing" is a potential candidate for segmentation. Col 16 Lines 1-19 (61) The one or more items may have been mapped to the split word because, for example, the users have with sufficient frequency purchased or otherwise expressed interest in the items subsequent to submission of the split word as a search query. Generally, items may be associated with search queries based on user behavior and the associations may be weighted based at least in part on actions taken by users that have submitted the search queries. The weights may be based on a frequency at which particular actions are taken during sessions that include submission of the search queries (Examiner interprets receiving query pairs in a session are considered as consecutive queries);
generating, by the server and for a query in the plurality of … queries (Col 16 Lines 1-19 (61)), a unique data record within a unigram query suggestion database (Col 3 Lines 44-52 (19) received search queries are used to build a language model. The language model may indicate that there is significance to certain collections of words being received in search queries. Such collections may be combined to form candidates for segmentation. For instance, if a language model indicates that there is significance to "home brewing" being received in queries, "homebrewing" may be identified as a candidate. Candidates for segmentation may be stored in a table or other data structure that associates the candidates with one or more segmentations into components. The candidate "homebrewing," for example, may be stored in a manner that associates the term with "home brewing." Candidates may also be associated with more than one segmentation. For instance, "home brewing kit" may be associated with "homebrewingkit," "homebrewing kit," "home brewingkit," and "home brewing kit." (unique data record within a unigram suggestion database based on past users search queries) comprising: the longest common string, … string in association with the longest common string; identifying, by a server and within a search string received from a client computer, a token comprising a unigram matching the longest common string (Figs 7, 8 Col 13 Lines 21-39 (53)    Returning to the diagram 700 of FIG. 7, the potential word combinations are analyzed to determine whether they should be added to the candidate list. For example, as shown in FIG. 7, a determination is made 706 that the potential combination consisting of all three words together as one word "homebrewingkit" is not to be added to the candidate list. The reason may be, for example, that no user queries have been received for "homebrewingkit" as one word or, if one or more queries have been received, they have not been received with sufficient frequency. A determination is also made 708 that the potential "home brewingkit" is not to be added to the candidate list. However, with the potential combination, "homebrewing kit," a determination 710 that the potential combination of "home" and "brewing" together as one word should go to the candidate list and the pair "homebrewing kit" and "home brewing kit" are added to the candidate list 712 accordingly. It should be noted that words not involved in the segmentation may be discarded before addition to a candidate list. For instance, in the example of this paragraph, the word "kit" may be discarded and the pair of "homebrewing" and "home brewing" may be added to the candidate list);
Beeferman; Doug Herbert (US 6701309 B1) teaches, …to: identify, within a plurality of consecutive queries…( Col 2 Lines 35-40 (17) The method comprises the steps of obtaining a first query and a second query (consecutive queries) that have been submitted during a search for data, and determining whether the first query and the second query have a likelihood of being submitted by a class of searcher). Col 5 Lines 46-51 (24) the method sorts the data using the IP address as a primary key and the time as a secondary key. Note that because the IP address is used as a primary key, all of the queries from a particular IP address will be grouped together. Within a given IP address group, the queries are further sorted by time);
generate, for a query in the plurality of consecutive queries, a unique data record within a unigram query suggestion database (Col 5 Lines 52- 56 (25) the method determines a set of queries submitted by a searcher during a search session. The object here is to obtain a set of queries that are submitted by a single user during a single user session. Such a set can be found from the sorted data provided by step 115. Col 8 Line 12, Lines 26-27, Lines 46-49 (51)  the method identifies query pairs (53)   Step 140 processes data from, and then updates, a query pair database 160. (55)   In step 145, the method saves, into an alternate query database 165, unique query pairs that occur a predetermined number of times. One of the uses of a query pair comprising a first query and a second query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al which relates to queries submitted during a search for data, and more particularly, to a technique for collecting related queries as taught by (Beeferman et al Col 1 Lines 7-9 (3)).
It would have been obvious to one of the ordinary skill in the art, by providing a method for refining a presentation of an alternative query to a first query. The method comprises the steps of presenting a second query to a searcher that has submitted the first query, determining whether the searcher thereafter submits the second query, and determining whether the searcher thereafter utilizes information presented to the searcher if the searcher submits the second query as taught by (Beeferman et al Col 2 Lines 42- 49 (17)).
Fliedner et al fails to explicitly teach, identifying, by the server, an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string with the longest common string; determining, by the server and using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string; and transmitting, by the server, the domain name candidate to the client computer.
Thomas; Matthew (US 20110258237 A1) teaches, identifying, by the server, an interchangeable character string for the longest common string by searching the plurality of … queries for a co-occurrence of at least one additional character string …; determining, by the server and using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string ((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO" (unigram), including FOOD.COM (prepend), TOFOOG.COM (append and prepend), and TOFOO23.COM (append and prepend), which are interchangeable and co-occurred with unigram tokens and are selected for display); 
 and transmitting, by the server, the domain name candidate to the client computer ((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO", including FOOD.COM, TOFOOG.COM, and TOFOO23.COM, and are selected for display).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al and Beeferman et al which relates generally to identifying and providing information associated with text and other strings and other identifiers closely matching a specified target text string, and more particularly to determining textual identifiers such as non-registered and non-existent domain names that partially or entirely incorporate or otherwise closely match a specified text string and providing data associated with the identified non-registered domain names as taught by Thomas (Paragraph [0001]).     
It would have been obvious to one of the ordinary skill in the art, by providing interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string … ; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string [0011] While the DNS system provides many benefits, various problems exist. For example, there are currently a limited number of TLDs, and many available domain names in the most popular TLDs (e.g., ".com") have already been taken. Thus, users will often have difficulty identifying available or non-registered domain names, i.e., domains that therefore do not exist in the authoritative registry for the TLD, that are "non-existent domains" also termed NXDomains or NXDs. A user may, instead, often attempt to register domain names that are already registered. In such a situation, the user will be prevented from registering the domain name, but may receive little or no assistance in determining other domain names that are available. For example, the user will typically have to identify other domain names to consider without assistance. If the user is able to identify any other domain names, it is then difficult for the user to determine whether those other domain names are available. Typically, the user will need to attempt to register each of those other domain names one-at-a-time to determine if they are available. This is a time-consuming and inefficient process). 

4. 	Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fliedner; Gerard (US 8825620 B1) in view of Beeferman; Doug Herbert (US 6701309 B1), Thomas; Matthew (US 20110258237 A1) and in further view of  Kamdar; Tapan (US 20150154294 A1).


Regarding dependent claim 2, Fliedner et al, Beeferman et al and Thomas teach, the system of claim 1. 
Fliedner et al, Beeferman et al and Thomas teach, fails to explicitly teach, wherein the instructions cause the server, responsive to the token within the search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an n-gram analysis.
Kamdar et al (US 20150154294 A1) teaches, responsive to the token within the search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an ngram analysis (Fig. 3 [0052] [0055] The server 103 tokenizes the user search ( response) 201 into one or more tokens 300. Groups of words and character strings that appear next to each other frequently may be consider an entity and be assigned to a single token 300. Example, the entity "Ice Cream" and "24 Hours" (not being a unigram) may be discovered. [0088] Names identifiers (suggested domain names) 910 that are thought to be more valuable or higher quality (generally shorter and more general domain names or social media handles) may be displayed.
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Beeferman et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009].             
It would have been obvious to one of the ordinary skill in the art, to have incorporated wherein responsive to the token within the search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an ngram analysis, as taught by Kamdar et al. Doing so would be desirable because it would allow Domain names that may be created by combining various tokens from a set of keywords and a domain name extension. In a preferred embodiment, only zero or one token or selected keyword from each list is combined with a single domain name extension. Limiting only zero or one token or selected keyword from each list reduces the chance of having synonyms in the same suggested domain name which might unnecessarily and undesirably increase the length of a suggested domain name [0008] In addition, the availability of the domain name may be checked and only displayed on the website to the user if the domain name is available for registration (as taught by Kamdar et al Paragraphs [0008], [0013]) thereby providing alternate available domain names by reducing the amount of time.

Regarding dependent claim 3, Fliedner et al, Beeferman et al, Thomas teach, and Kamdar et al teach, the system of claim 2. 
Kamdar et al further teaches, wherein the instructions cause the server to combine the domain name candidate with the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)).

Regarding dependent claim 4, Fliedner et al, Beeferman et al, Thomas teach, and Kamdar et al teach, the system of claim 3. 
Kamdar et al further teaches, wherein the instructions cause the server to rank the domain name candidate and the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)). 

Regarding dependent claim 5, Fliedner et al, Beeferman et al and Thomas teach, the system of claim 1. 
Fliedner et al, Beeferman et al and Thomas teach, fails to explicitly teach, wherein the instructions cause the server to: crawl at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identify a rewrite distribution for a plurality of unigram queries within the electronic document; generate an alternative available domain name candidate using at least one domain name spin technique; 
store in association in the unigram query suggestion database: the unigram; the alternative available domain name candidate; at least one feature of the alternative available domain name candidate; and a ranking of each of the alternative available domain name candidate.
Kamdar et al teaches, wherein the instructions cause the server to: crawl at least one electronic document comprising a plurality of word pairs comprising interchangeable terms (Paragraph [0131] the query string may be parsed and one or more terms in the dictionary may be identified. [0125] various entity sources and/or one or more bodies of text (e.g., domain name search/selection and/or registration logs, search engines request logs, Wikipedia, standard language dictionaries, websites, external sources and/or databases, etc.) may be crawled (crawl) to compile a list of words, terms and/or phrases (hereafter terms) that comprise new, unfamiliar, product-specific (e.g., "kindle," "iPad") terms (interchangeable terms) or that occur together (e.g., "mickey mouse," "ice cream," etc.) (word pairs));
identify a rewrite distribution for a plurality of unigram queries within the electronic document (Paragraph [0052], [0053] The server 103 tokenizes the user search 201 into one or more tokens 300. In FIG. 2, the words and character strings found may be "Ice," "Cream," "Factory," "24," "Hours," and "Healthy." (unigram queries). [0054] Groups of words and character strings that appear next to each other frequently may be consider (identify) an entity and be assigned to a single token 300. In the current example, the entity "Ice Cream" and "24 Hours" may be discovered. The tokens 300 may remain "Ice," "Cream," "24," and "Hours," but are preferably reformatted (rewrite) to "Ice Cream" 301 and "24 Hours" 303); 
generate an alternative available domain name candidate using at least one domain name spin technique (Paragraph [0053] a keyword spinner (spin  technique) may be used to generate a plurality of tokens 300 using any known, or later developed, method of spinning words (Examiner interprets spinning as generating alternate words). As non-limiting examples, the user search 201 and/or tokens  (alternate available domain name candidate) 300 may be generated and displayed by combining various subcombinations and combinations of words associated with the user 100, random words, words that have been selected in the past by the same or different users 100)  also see [0101]); 
store in association in the unigram query suggestion database: the unigram (Paragraph [0125], [0135] Identified dictionary entries may be stored (store) in the database (suggestion database) along with an indication of the terms frequency (unigrams) of use and co-occurrence with other terms);  
the alternative available domain name candidate ([0138] A plurality of suggested domain names (alternate domain names) may be created);
at least one feature of the alternative available domain name candidate ([0134] The server computer may generate a preliminary list of tokenization variants (e.g., list one--"micahae," "lice," "factory;" list two "michae." "lice," "fact," "ory," list three--"michael," "ice," "factory;" and list four--"michael," "ice," "fact," "ory," etc.) (overlapping features). A simple term frequency may be used in this example to determine that the tokens "michael" and "ice" are more probable than "michae" and "lice", since "michae" would show up infrequently in the dictionary);
and a ranking of each of the alternative available domain name candidate (Paragraphs [0137] [0138] The server computer may rank (rank) the variants and terms according to a score indicating a probability of intended meaning by the user. The score may be based on term frequency of suggested domain names (alternate domain names) ((e.g., how frequently do users select domain names that comprise the terms?)  and/or co-occurrence of terms).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Beeferman et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009]) and storing a dictionary, containing a first plurality of terms, tokens and/or words (hereafter terms) may be built and stored on a server computer as taught by Kamdar et al (Paragraph [0018]).             
It would have been obvious to one of the ordinary skill in the art, by providing a method for suggesting a domain name created by combining one or more tokens in the plurality of tokens with the domain name extension that is most related to the plurality of tokens, to the user, or to some combination thereof and then is displayed as taught by Kamdar et al (Paragraph [0012]) store in a dictionary how frequently the terms appear and/or how frequently the terms appear together (co-occurrence) in a body of text. A second plurality of terms may be generated that are associated with a user. A plurality of domain names may be created by combining one or more terms in the second plurality of terms along with a domain name as taught by Kamdar et al (Paragraph [00018]). 

Regarding dependent claim 6, Fliedner et al, Beeferman et al, Thomas teach, and Kamdar et al teach, the system of claim 5. 
Thomas further teaches, wherein the at least one electronic document comprises a plurality of content input during a domain name search session ((Fig. 7) [0048] the log format has been simplified to a "TS:IP:D" format, which respectively represent a TimeStamp, IP Address, and Domain (search session)).

Regarding dependent claim 7, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the system of claim 5. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram (Paragraphs [0140] [0144] Suggested domain names with higher ranking terms based on the frequency ((Fig. 3) frequency of rewritten unigram searches) of their use where the user selects the suggested domain name variant spin (i.e., domain name spin technique)).

Regarding dependent claim 8, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the system of claim 5. 
wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the token (Paragraphs [0140], [0144] Suggested domain names with higher ranking terms based on the frequency of their use, and/or their co-occurrence with other terms/tokens may be given priority and shown more prominently for the suggested domain name variant spin (domain name spin technique)). 42QB\134140.01198\42443736.1ATTORNEY DOCKET NO. 0552 (134140.01198) 

Regarding dependent claim 9, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the system of claim 5. 
Kamdar et al further teaches, wherein the unigram, the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline (Paragraphs [0125], [0134]-[[0138].
Thomas further teaches, … the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline (Paragraph [0062] Each record in database 1910 may include domain name information along with an associated unique identifier (i.e., one of the features). Update process 1912 may include stored instructions in the form of software, which are executed by processor 1902. Indexing engine 1912 may read log files included in NXDomain database 1910 and organize the files by creating an inverted index in accordance with methods and embodiments of the present invention (i.e organizing the file based on ranking.). Search engine 1914 may retrieve information from NXDomain database 1910 in response to requests received from other computers, such as requests for domain names incorporating some text string and may send the retrieved NXDomain to those computers. Secondary storage 1916 may comprise a computer readable medium, such as a disk drive and a tape drive (i.e., the alternate domain name which are the suggestion features that are ranked as stored offline. Also see Paragraph [0033]).. From the tape drive, software and data may be loaded onto the disk drive, which can then be copied into memory 1906. Similarly, software and data in memory 1906 may be copied onto the disk drive, which can then be loaded onto the tape drive). 


 Regarding dependent claim 11, Fliedner et al, Beeferman et al, and Thomas teach, the method of claim 10. 
Fliedner et al, Beeferman et al, and Thomas fails to teach, further comprising the step of responsive to the token within the search string not being a unigram, generating, by the server, a plurality of alternative available domain name candidates according to an n-gram analysis.
Kamdar et al teaches, the step of responsive to the token within the search string not being a unigram, generating, by the server, a plurality of alternative available domain name candidates according to an n-gram analysis (Fig. 3 [0052] [0055] The server 103 tokenizes the user search ( response) 201 into one or more tokens 300. Groups of words and character strings that appear next to each other frequently may be consider an entity and be assigned to a single token 300. Example, the entity "Ice Cream" and "24 Hours" (not being a unigram) may be discovered. [0088] Names identifiers (suggested domain names) 910 that are thought to be more valuable or higher quality (generally shorter and more general domain names or social media handles) may be displayed.
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Beeferman et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009].             
It would have been obvious to one of the ordinary skill in the art, to providing a method for suggesting a domain name created by combining one or more tokens in the plurality of tokens with the domain name extension that is most related to the plurality of tokens, to the user, or to some combination thereof and then is displayed as taught by Kamdar et al (Paragraph [0012]). 

Regarding dependent claim 12, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the method of claim 11. 
Kamdar et al further teaches, further comprising the step of combining, by the server, the domain name candidate with the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)). 

Regarding dependent claim 13, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the method of claim 12. 
Kamdar et al further teaches, further comprising the step of ranking, by the server, the domain name candidate and the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)). 

Regarding dependent claim 14, Fliedner et al, Beeferman et al, and Thomas teach, the method of claim 10. 
Fliedner et al, Beeferman et al, and Thomas fails to explicitly teach, further comprising the steps of: crawling, by the server, at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identifying, by the server, a rewrite distribution for a plurality of unigram queries within the electronic document; generating, by the server, an alternative available domain name candidate using at least one domain name spin technique; storing, by the server, in association in the unigram query suggestion database: the unigram; the alternative available domain name candidate; at least one feature of the alternative available domain name candidate; and a ranking of each of the alternative available domain name candidate.
Kamdar et al teaches, further comprising the steps of: crawling, by the server, at least one electronic document comprising a plurality of word pairs comprising interchangeable terms ([0131] the query string may be parsed and one or more terms in the dictionary may be identified. [0125] various entity sources and/or one or more bodies of text (e.g., domain name search/selection and/or registration logs, search engines request logs, Wikipedia, standard language dictionaries, websites, external sources and/or databases, etc.) may be crawled (crawl) to compile a list of words, terms and/or phrases (hereafter terms) that comprise new, unfamiliar, product-specific (e.g., "kindle," "iPad") terms (interchangeable terms) or that occur together (e.g., "mickey mouse," "ice cream," etc.) (interchangeable word pairs/terms));
identifying, by the server, a rewrite distribution for a plurality of unigram queries within the electronic document  (Paragraphs [0052], [0053]  The server 103 tokenizes the user search 201 into one or more tokens 300. In FIG. 2, the words and character strings found may be "Ice," "Cream," "Factory," "24," "Hours," and "Healthy." (unigram queries). [0054] Groups of words and character strings that appear next to each other frequently may be consider (identify) an entity and be assigned to a single token 300. In the current example, the entity "Ice Cream" and "24 Hours" may be discovered. The tokens 300 may remain "Ice," "Cream," "24," and "Hours," but are preferably reformatted (rewrite) to "Ice Cream" 301 and "24 Hours" 303); 
generating, by the server, an alternative available domain name candidate using at least one domain name spin technique (Paragraph [0053] a keyword spinner (spin  technique) may be used to generate a plurality of tokens 300 using any known, or later developed, method of spinning words (Examiner interprets spinning as generating alternate words). As non-limiting examples, the user search 201 and/or tokens  (alternate available domain name candidate) 300 may be generated and displayed by combining various subcombinations and combinations of words associated with the user 100, random words, words that have been selected in the past by the same or different users 100)  also see [0101]; 
storing, by the server, in association in the unigram query suggestion database: the unigram (Paragraphs [0125], [0135] Identified dictionary entries may be stored (store) in the database (suggestion database) along with an indication of the terms frequency (unigrams) of use and co-occurrence with other terms); 
the alternative available domain name candidate; at least one feature of the alternative available domain name candidate ([0134] The server computer may generate a preliminary list of tokenization variants (e.g., list one--"micahae," "lice," "factory;" list two "michae." "lice," "fact," "ory," list three--"michael," "ice," "factory;" and list four--"michael," "ice," "fact," "ory," etc.) (overlapping features). A simple term frequency may be used in this example to determine that the tokens "michael" and "ice" are more probable than "michae" and "lice", since "michae" would show up infrequently in the dictionary);
and a ranking of each of the alternative available domain name candidate (Paragraphs [0137] [0138] The server computer may rank (rank) the variants and terms according to a score indicating a probability of intended meaning by the user. The score may be based on term frequency of suggested domain names (alternate domain names) ((e.g., how frequently do users select domain names that comprise the terms?)  and/or co-occurrence of terms).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Beeferman et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009]) and storing a dictionary, containing a first plurality of terms, tokens and/or words (hereafter terms) may be built and stored on a server computer as taught by Kamdar et al (Paragraph [0018]).             
It would have been obvious to one of the ordinary skill in the art, by providing a method for suggesting a domain name created by combining one or more tokens in the plurality of tokens with the domain name extension that is most related to the plurality of tokens, to the user, or to some combination thereof and then is displayed as taught by Kamdar et al (Paragraph [0012]) store in a dictionary how frequently the terms appear and/or how frequently the terms appear together (co-occurrence) in a body of text. A second plurality of terms may be generated that are associated with a user. A plurality of domain names may be created by combining one or more terms in the second plurality of terms along with a domain name as taught by Kamdar et al (Paragraph [00018]). 

Regarding dependent claim 15, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the method of claim 14. 
Thomas further teaches, wherein the at least one electronic document comprises a plurality of content input during a domain name search session  ((Fig. 7) [0048] the log format has been simplified to a "TS:IP:D" format, which respectively represent a TimeStamp, IP Address, and Domain (search session)).

Regarding dependent claim 16, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the method of claim 14. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram (Paragraphs [0140] [0144] Suggested domain names with higher ranking terms based on the frequency ((Fig. 3) frequency of rewritten unigram searches) of their use where the user selects the suggested domain name variant spin (domain name spin)). 

Regarding dependent claim 17, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the method of claim 17. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the token ([0140], [0144] Suggested domain names with higher ranking terms based on the frequency of their use, and/or their co-occurrence with other terms may be given priority and shown more prominently for the suggested domain name variant spin (domain name spin technique)). 42QB\134140.01198\42443736.1ATTORNEY DOCKET NO. 0552 (134140.01198) 

Regarding dependent claim 18, Fliedner et al, Beeferman et al, Thomas and Kamdar et al teach, the method of claim 14. 
Kamdar et al further teaches, wherein the unigram, the alternative available domain name candidate, the at least one feature, and the at least one ranking …. (Paragraphs [0125], [0134]-[[0138]).
Thomas further teaches, … the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline (Paragraph [0062] Each record in database 1910 may include domain name information along with an associated unique identifier (i.e., one of the features). Update process 1912 may include stored instructions in the form of software, which are executed by processor 1902. Indexing engine 1912 may read log files included in NXDomain database 1910 and organize the files by creating an inverted index in accordance with methods and embodiments of the present invention (i.e organizing the file based on ranking.). Search engine 1914 may retrieve information from NXDomain database 1910 in response to requests received from other computers, such as requests for domain names incorporating some text string and may send the retrieved NXDomain to those computers. Secondary storage 1916 may comprise a computer readable medium, such as a disk drive and a tape drive (i.e., the alternate domain name which are the suggestion features that are ranked as stored offline. Also see Paragraph [0033]).. From the tape drive, software and data may be loaded onto the disk drive, which can then be copied into memory 1906. Similarly, software and data in memory 1906 may be copied onto the disk drive, which can then be loaded onto the tape drive). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164